TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00386-CV



                       In re Joseph R. Willie, II and Shalanda D. Moore


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION

               Relators Joseph R. Willie, II and Shalanda Moore filed a petition for writ of

mandamus and requested that this Court order the trial court to vacate an order entered on

June 11, 2012. The stated basis for the requested relief is that Relators had filed Motions for Release

on Personal Recognizance after the trial court held them in contempt on May 9, 2012, and that the

trial court was therefore required by statute “to refer their motions to the Presiding Judge of the

Third Administrative Judicial region for the assignment of another judge to determine the guilt or

innocence of the Relators.” See Tex. Gov’t Code Ann. § 21.002(d) (West 2004) (officer of court

who is held in contempt by trial court shall, on proper motion, be released on his own personal

recognizance pending determination of his guilt or innocence by judge other than judge of offended

court). Instead, the trial court conducted a hearing on June 11, 2012 and entered the order Relators

seek to vacate. For Relators to be entitled to the relief they seek in this petition, the May 9, 2012

order must be one that held Relators in contempt. See id. Having reviewed the May 9, 2012 order,

we conclude that it is not a contempt order, but rather a sanctions order. See Stripling v. Williams,

No. A14-89-00331-CV, 1990 WL 28920, at *2 (Tex. App.—Houston [14th Dist.] Mar. 15, 1990,
no writ) (order that does not confine or punish party for conduct, but merely orders him to comply

with court orders is not contempt order); cf. Velasquez v. Lunsford, No. 14-99-00186-CV,

2000 WL 64115, at *2 (Tex. App.—Houston [14th Dist.] Jan. 27, 2000, no pet.) (order was contempt

order rather than sanctions order because it stated that party was in contempt and sentenced party to

ten days in jail).

                The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). The stay

order issued by this Court on June 13, 2012 is lifted.



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: July 6, 2012




                                                 2